IN THE
                        TENTH COURT OF APPEALS



                               No. 10-19-00321-CV

                            IN RE LUETIA ACORD


                              Original Proceeding



                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.     Relator’s Motion for

Emergency Stay is dismissed as moot.




                                             JOHN E. NEILL
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition Denied
Opinion delivered and filed September 26, 2019
[OT06]